Case 8:19-cv-02212-FLA-JDE Document 155 Filed 08/13/21 Page 1 of 2 Page ID #:3332



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11
12    A.I.P., a minor by and through his             Case No. 8:19-cv-02212-FLA (JDEx)
      guardian ad litem, ROSA MARIA
13    MONTES, et al.,
                                                     ORDER TO SHOW CAUSE WHY
14                             Plaintiffs,           THE COURT SHOULD NOT
15                v.                                 DISMISS THIS ACTION DUE TO
                                                     SETTLEMENT
16
17    CITY OF SANTA ANA;
      CHRISTOPHER SHYNN, DAVID
18    VALENTIN and DOES 1-10, et al.
19                             Defendants.
20
21
22
23         In light of the Notice of Settlement filed in this action, the court ORDERS the
24   parties to submit a joint status report regarding settlement within sixty (60) days of
25   this Order. The court further ORDERS the parties to Show Cause (“OSC”) on
26   October 29, 2021 at 1:30 p.m. in Courtroom 6B why the court should not dismiss this
27   action due to the parties’ settlement. The filing of a stipulation of dismissal with
28
                                                 1
Case 8:19-cv-02212-FLA-JDE Document 155 Filed 08/13/21 Page 2 of 2 Page ID #:3333



 1   prejudice pursuant to Fed. R. Civ. P. 41 shall constitute a sufficient response to, and
 2   will discharge, this OSC.
 3         The final pretrial conference and trial dates are hereby VACATED.
 4         All pending requests and motions are DENIED as moot. Should the parties fail
 5   to settle this action, all requests and motions must be re-filed.
 6
 7         IT IS SO ORDERED.
 8
 9   Dated: August 13, 2021                  _______________________________
10                                           FERNANDO L. AENLLE-ROCHA
                                             United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
